                  Case 6:20-bk-01028-LVV                 Doc 10       Filed 03/04/20          Page 1 of 1

[Doess13p] [District Order Granting Motion to Extend Time to File Schedules, Statements, or Chapter 13 Plan]




                                            ORDERED.
Dated: March 4, 2020




                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION
                                             www.flmb.uscourts.gov



In re:                                                                           Case No. 6:20−bk−01028−KJ
                                                                                 Chapter 7
Steve Trover

Holly Trover

________Debtor*________/

                               ORDER GRANTING MOTION TO EXTEND TIME
                                 TO FILE SCHEDULES AND STATEMENTS

   THIS CASE came on for consideration, without hearing, of the Debtor's Motion to Extend Time to File
Schedules and Statements (Document No. 8) (the "Motion"). After reviewing the Motion, it is

   ORDERED:

   1. The Motion is GRANTED.
   2. Debtor shall file all needed Schedules and Statements by March 17, 2020.

K Boyette is directed to serve a copy of this order on interested parties who do not receive service by CM/ECF
and file a Proof of Service within 3 days of entry of the order.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
